                                                                           ù,.    t'ig ..
                                                                                  -


                                                                       t7
                                                                        /$:h
                                                                           L
                                                                           ),fc
                                                                              oi
                                                                               ;
                                                                               sjjjj.:
                                                                                     sccoy
                     IN THE IJNITED STATES DISTRICT COURT              z          #'8ngu j.
                        FO R TH E DISTRICT OF M ARYLAND                    /gps'co!      ie
                                                                                    p, g:fs
N ICH OLA S PAR KS,                            *                           ctt/?/l,
                                                                           AFca xr;lcggjcg
                                                                                 kyyyqvj
                                                                                       v
Plaintiff,                                     *


                                               *        CivilActionNo.GJH-19-t987
'
W .C.D.C.,etal.,                               *

Defendants.
                                              ***
                                    M EM O R AN D UM .

       0nJuly 3,2019,NicholasParksfiledtheabove-captioned complaintprosek
                                                                        I
                                                                          gainst13
separatedefendantsalleging,interalia,m edicalm alpracticeandviolationsofhisrightàunderthe
                                                                                      I
Eighth andFourteenthAmendm entswhilehewasincarcerated attheW icom ico CountyDetention
                                                                                      i

CenterCCW CDC'')in Salisbury,Maryland.ECFNo.1. OnAugujt8,2019,ParksfiledaMotion
forPreliminary Injunction and/orProtective Orderrequesting medicalattention,msIwellas a
Motion forAppointmentofCounsel. ECFNo.4. On October29,2019,counselekteredhis
                                                                                      i
appearance for defendant W CDC, and subsequently entered his appearance on behalf of
                                          '
                                                                                      I
defendantsPreston Foreman and M ichaelJnmison (collectively,theGf orrectionalDefeIndants.'').
ECF Nos.9,11.On December16,2019,theCorrectionalDefendantsfiled aM otion forExtension
                                                                                      I
ofTimeto respondtoParks'tilings.ECF No.12.Accordingto counsel,noneofthe 10yemaining
                                                                                      I

defendantsappearsto be aW icomico County employee,hasbeen served,orhasotherwiseagreed

towaiveserviceofprocess.1d at!! 1,4.
       Uponreview ofthecomplaintandthe35-pageattachmentthereto,itistmclearwlkatParks'
                                                                                      I

claimsareagainsteachdefendant.SeeECFNo.1-1.UnderFederalRuleofCivilProce/ure8(a),
                                                                                      I
apleadingwhich setsforthaclaim forreliefshallcontain:(1)ashortandplain statementofthe
groundsforthecourt'sjmisdiction;(2)ashortandplain statementoftheclaim showingthatthe
pleaderisentitledtorelief;and(3)ademandforthereliefsought.Thettshortandplaiistatement
                                                                                     I
ofthe claim '''m ustsim ply Rgive the defendantfairnotice ofwhattheplaintiffsclaintI isand the
                                                                                     I
grotmdsupon which itrests.''Swierkiewiczv.SoremaN A.,534U.S.506,512 (2007)(quoting
                                                                                      I


Conley v.Gibson,355 U.S.41,47 (1957:. UnderRule 8(d)(1),each allegationin a,
                                                                           'complaint
                                                                                      I
shouldbet:simple,concise,and direct.''Furthermore,apleading thatofferslabelsand conclusions

oraformulaicrecitationoftheelementsofacauseofactiondoesnotsatisfythesebasikpleading
requirements.Ashcrop v.Iqbal,556U.S.662,678 (2009)(quotingBellAtl.Corp.v.I'Twombly,
550U.S.544,555(2007:.
       Although a com plaintneed notcontain detailed allegations,the facts allegedI mustbe
                                                                                         I

enough to raise a rightto reliefabove the speculative leveland require tçmore than labelsand

conclusions,''ascourtst&are notbotmd to acceptastrue a legalconclusion couched ajI a factual
allegation.'' Twombly,550 U.S.at555. A                                               I
                                           com plaintm ustcontain Xenough factsto state a claim
                                                                                          I

toreliefthatisplausibleonitsface.''f#.at570.Onceaclaim hasbeensutedadequatejy,itmay
                                                                                          I

be supported by showing any setoffactsconsistentwith the allegationsin thecom plaiht. f#.at
                                                                                          !

561.

       Prosepleadingsareliberallyconstnledandheldtoalessstringentstandardthantleadings
drafted by lawyers. Erickson v.Pardus,551U.S.89,94 (2007)(citingEstellev.Gambl
                                                                            i
                                                                              e,429
U.S.97,106(1976:;accordBrown v.N C.Dep 'tofcorr.,612 F.3d 720,722(4th Ci'
                                                                        p 2010).
                                                                                             I

Pro se com plaints ard entitled to specialcare to determ ine whetherany possible setoffad sw ould

entitletheplaintifftorelief.Hughesv.Rowe,449U.S.5,9-10(1980).Nonetheless,1t(w4
                                                                             ,hilepro
secomplaintsmay trepresentthework ofanuntutoredhandrequiring specialjudicialsolicitude,'
a districtcourtis not required to recognize Eobscure or extravagant claims defying the m ost
                                                                                              I

concerted effortsto unravelthem.''' Wellerv.Dep'tofsoc.Servs.forBalt,901F.2d 3I87,391


                                               2
(4thCir.1990)(quotingBeaudettv.Cit
                                 yofHampton,775F.2d1274,1277(4thCir.1y85)).
      Inhiscomplaint,Parkssllmmarilyallegesthatdefendantsviolatedhisconstitutiànalrights.
SeeECF No.1. Although Parksincluded a 35-page attachmentwith ltiscomplaint,iyisunclear
from Parks'lengthy handwrittennotesand copiesofpreviousinstitutionalgrievanceibrmswhat
hisexactclaim sare againsteach named defendant.In lightofhis self-represented stqm s,Parks
                                                                                I
willbe provided an opportunity to addressthe noted detk iency through an amended complaint.
                                                                                I

SeeGoodev.Cent.FW.fegalAidSoc:
                             y,Inc.,807F.3d619,624 (4thCir.2015).Inthènmended
complaint,Parksmustinclude:1)how each defendantisinvolved in thismatter,inqluding the
defendant'saffiliationwith W CDC;2)whatfederallaw orconstitutionalprovisionheisalleging
thateachdefendantviolated;3)thedatesofanyrelevantincidents;and4)thefactssupportinghis
claims.Parksisforewarnedthatthefailuretofileanamendedcomplaintwithinthetimtspecified
                                                                                i

hereinmayresultindismissalofthecomplaintwithoutprejudiceandwithoutfurthernptice.
                                                                                I
      ParksalsofiledaM otion forPreliminaryInjtmction and/orProtectiveOrder,which inits
entirety states:tçform yhep-c,dentalplatesto befixed so I'm abletoeatand beoutofpin,mental

health meds,correctiveglassesandmypain levelstobehandle(sic)in afairmnnner.''IECFNo.
4.A preliminaryinjunctionisanextraordinaryanddrasticremedy.SeeMunafv.Gereni553U.S.
                                                                                I

674,689-90(2008).Toobtainapreliminaryinjunction,amovantmustdemonstrate:1)thatheis
likelytosucceedonthemerits;2)thatheislikelyto sufferirreparableharm intheabsenceof
preliminary relief;3)thatthebalanceofequitiestipsinMsfavor;and 4)thataninjtmction isin
                                     '                                              I
thepublicinterest.See Winterv.Nat.Res.Def Council,Inc.,555U.S.7(2008);TheRealTruth
AboutObama,Inc.v.Fed.ElectionComm 'n,575F.3d342,346(4thCir.2009),vacatedonother
                                                                                    I
grounds,559 U.S.1089 (2010),reinstated in relevantparton remand,607 F.3d 355I(4th Cir.
2010)(percuriam).Ataminimllm,here,Parkscnnnotprovethatheislikelyto sufferirieparable
                                                                                    I




                                            3
harm ashe hasfailed to provide anything to supporthisrequests. Therefore,Parks'V otion for

PreliminaryInjunctionand/orRestrainingOrdershallbedenied.
       W ithinhisM otionforPreliminarylnjunctionand/orProtectiveOrder,Parksaljoincluded
                                                                                  I
a M otion for Appointm entofCounsel. ECF No.4. A federaldistrictcourtjudge'ypowerto
appointcounselunder28 U.S.C.j 1915(e)(1),1isa discretionary one, and m ay be çons
                                                                             I idered
                                                                                  I

where an indigentclaim antpresents exceptionalcircum stnnces. See Cook v.Boundh 518 F.2d
                                                                                  I

779 (4thCir.1975);seealsoBranch v.Cole,686 F.2d264 (5th'Cir.1982).Thereisnoabsolute
rightto appointm entofcotmsel;an indigentclaim antmustpresentçtexceptionalcircllfnstances.''
                                                                                  1

See M iller v.Simmons,814 F.2d 962,966 (4th Cir.1987). 'I'
                                                         he question ofwhiIther such
                                                                                  I
circumstancesexistinaparticularcasehingesonthecharacteristicsoftheclaim and$elitigant.
                                                                                   I
See Whisenantv.Yuam,739F.2d160,163(4thCir.1984).W hereacolorableclaim exil
                                                                         stsbutthe
litiganthasno capacity to presentit,counselshould be appointed. 1d.

       Parksprovidesno reasonsto supporthisM otion forAppointmentofCotmsel. Rather,in

thebodyofthemotion,hemerelyrequestsGtaprintoutof(his)accotmt''from severalcorrectional
                                                                                      I

facilities. ECF N o.4. Thus,there are no exceptional circllm stances that w ould w àrrant the
                                                                                      I
                                        '

appointmentofan attorneytorepresentParksunderj1915(e)(1)atthistime,andhisVotion for
AppointmentofCounselwillbedeniedwithoutprejudice.
       Lastly,theCorrectionalDefendantshavefiledaMotionforExtensionofTimesJeking an   ,



additional30 days in which to respond to Parks'filings. ECF No.12. Thatm otiop shallbe

granted. AsParksisyetto nmend hiscomplaint,the CorrectionalDefendants'respons: shallbe

due w ithin 30 daysfrom the date Parks fileshisnm endm ent.




        1Underj 1915(e)(l),aCourtoftheUnited Statesmay requestanattorneytorepresentaizyperson
unable to aflbrd counsel.                                                                 '
                                              4
       A separateorderfollows.



  IV p Y #
Date                             GEOR GE A H A ZEL
                                 United StatesDistrictJudge




                                   5
